UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2622



JOHN R. MCINTYRE; RUTH E. MCINTYRE,

                                            Plaintiffs - Appellants,

          versus

ATTORNEY GENERAL OF THE COMMONWEALTH OF
VIRGINIA; CHAIRMAN, LOUDOUN COUNTY BOARD OF
SUPERVISORS (George Burton); CIRCUIT COURT OF
VIRGINIA FOR LOUDOUN COUNTY (Judge J. H.
Chamblin); RICHARD KIRK, Clerk of the Court,
Circuit Court of Virginia for Loudoun County;
SUPREME   COURT   OF  VIRGINIA;   F&M   BANK-
WINCHESTER,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-95-764-A)

Submitted:   November 30, 1995            Decided:   January 29, 1996


Before MURNAGHAN, WILKINS, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John R. McIntyre, Ruth E. McIntyre, Appellants Pro Se. Rita Marie
Sampson, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia; John Thomas Burch, Jr., MALONEY & BURCH, Washington,
D.C.; Henry Edmunds Coleman, III, BRYAN & COLEMAN, P.L.C.,
Winchester, Virginia, for Appellees.
2
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellants appeal from the district court's order denying

relief on their 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we deny the motion to dismiss the appeal, and

affirm on the reasoning of the district court. McIntyre v. Attorney
Gen., No. CA-95-764-A (E.D. Va. August 11, 1995). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process. We deny the motions of Appellees

Kirk and the Chairman of the Loudoun County Board of Supervisors to

dismiss them as parties.




                                                          AFFIRMED




                                3